 
 
I 
111th CONGRESS
2d Session
H. R. 4931 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mr. Klein of Florida introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Congressional Budget Act of 1974 to require that the concurrent resolution on the budget for fiscal year 2012 include a benchmark plan to eliminate the budget deficit by fiscal year 2020 and that subsequent resolutions adhere to that plan. 
 
 
1.Benchmark budget plan 
(a)Initial planSection 301 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection: 
 
(j)Benchmark budget plan 
(1)The concurrent resolution on the budget for fiscal year 2012 shall include a detailed benchmark plan to reduce discretionary spending to eliminate the budget deficit by fiscal year 2020. 
(2)The concurrent resolution on the budget for each of fiscal years 2013 through 2020 shall be in compliance with such plan, but shall include any necessary adjustments to meet the goal of the plan. 
(3)If the Committee on the Budget of the House of Representatives or the Senate determines that an economic emergency exists, then it shall include such a statement in the applicable concurrent resolution on the budget stating that an economic emergency exists. If such a statement is included, then— 
(A)the detailed benchmark plan to eliminate the budget deficit by fiscal year 2020 is not required to be included in that concurrent resolution under this subsection; and 
(B)the fiscal year by which the benchmark plan is to eliminate the budget deficit shall be postponed by one fiscal year.. 
(b)Point of orderSection 312 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection: 
 
(g)Deficit reduiction point of orderIt shall not be in order in the House of Representatives or the Senate to consider any concurrent resolution on the budget for any fiscal year through 2020 if it is in violation of section 301(j).. 
2.Three-fifths requirement in the SenateSubsections (c)(2) and (d)(3) of section 904 of the Congressional Budget Act of 1974 are amended by striking and 312(c) each place it appears and inserting 312(c), and 312(g).  
 
